DETAILED ACTION
Claims 1-20 filed July 10th 2019 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation - 35 USC § 112
The following is a quotation of the sixth paragraph of 35 U.S.C. 112(f):
 (f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). Claims 19 invokes 35 U.S.C. 112(f) claim interpretation for reciting the generic placeholders of: a receiving module configured to receive; a generating module configured to generate; an executing module configured to execute. Claim 20 (dependent upon claim 19) further recites additional generic placeholders of a sending module configured to send; and an outputting module configured to output. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 19 and 20 invoke a 35 U.S.C. 112(f) claim interpretation where the broadest reasonable claim interpretation must refer to the specification. 
Paragraph 117 of the applicant’s specification recites “Various embodiments described herein may include, or may operate on, a number of components, elements, units, modules, instances, or mechanisms, which may be implemented using hardware, software, firmware, or any combination thereof… Examples of software may include, but not be limited to, software components, programs, applications, computer programs, application programs, system programs, machine programs, operating system software, middleware, software modules, routines, subroutines, functions, methods, procedures, software interfaces, application programming interfaces (API), instruction sets, computer code, computer code segments, words, values, symbols, or any combination thereof.” 
Thus, it is reasonable to presume that the broadest reasonable interpretation of the claims are directed towards a software program. Software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category.
Claims 12 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) performing a mental process on a generic computer. This judicial exception is not integrated into a practical application because the claims are directed towards generic functions on a generic computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims fail to integrate more than the generic functions of the generic modules (e.g. a receiving module configured to receive; a generating module configured to generate; an executing module configured to execute).  An example of a case identifying a mental process performed in a computer environment as an abstract idea is Symantec Corp., 838 F.3d at 1316-18, 120 USPQ2d at 1360. In this case, the Federal Circuit relied upon the specification when explaining that the claimed electronic post office, which recited limitations describing how the system would receive, screen and distribute email on a computer network, was analogous to how a person decides whether to read or dispose of a particular piece of mail and that "with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper". 838 F.3d at 1318, 120 USPQ2d at 1360. Another example is FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 120 USPQ2d 1293 (Fed. Cir. 2016)
Claim 12 is egregiously problematic as it can effectively be interpreted as any action being performed by any user of a computer at the direction of someone else.
 Claim 12 states: 
A method comprising: receiving command information; 
generating, based on the command information, one or more commands for performing one or more operations of an application instance; 
and executing the generated one or more commands.
Claim 12 can be interpreted as follows: 
I, a patent examiner, have received a command from my supervisor to edit my office action in Microsoft Word;
Based upon the command I find the office action;
I then execute the desired edit.
Similarly, dependent claim 18 can also be interpreted using the example above. 
Claims 1-4, 9 -11 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s only the idea of a solution or outcome. In this case, the invention is drawn to the idea of “remotely accessing a user’s document”. This judicial exception is not integrated into a practical application because the claims are directed towards generic functions on a generic computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims fail to recite details of how a solution to a problem is accomplished.
Claims 1-4, 9 -11 and 19 are directed to remotely accessing input device specific information in order to edit a document. The claims do not sufficiently recite an inventive concept that transforms the abstract idea into a patent eligible invention. The recited features are simply “conventional steps, specified at a high level of generality” Ultramerical, 772 F.3d at 716.  In a similar case, the federal circuit has found remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, 12, 13, 15, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Branton et al. (US2014/0279896)

 	Consider claim 1, where Branton teaches a method comprising: receiving, from an input processing unit, one or more commands for performing one or more operations of an application instance; (See Branton paragraph 40, 48 where a server has a functional module that receives and then processes application API calls (commands for operations of an application instance) from user clients to perform functions such as storing and retrieving data, providing file services, document suggestion, authentication, security etc…) identifying, through checking pairing information, the application instance paired with the input processing unit; (See Branton paragraph 31-35, 68 where a document file contains a UserGUID (user globally unique identifier) and FileGUID (file globally unique identifier) where user-file pairings that incorporate both the UserGUID and the File GUID are used for tracking actions performed by a user on a particular file)  and sending, to the identified application instance, the received one or more commands. (See Branton paragraph 31-35, 68 where the cloud uses the FileGUID in order for the user to perform edits on those files.)  

 	Consider claim 2, where Branton discloses the method of claim 1, wherein the pairing information contains identification information of the application instance and identification information of the input processing unit. (See Branton paragraph 31-35, 68 where a document file contains a UserGUID (user globally unique identifier) and FileGUID (file globally unique identifier) where user-file pairings that incorporate both the UserGUID (identifying the input processing unit) and the File GUID (identifying the application instance) are used for tracking actions performed by a user on a particular file.)  

 	Consider claim 3, where Branton discloses the method of claim 1, wherein the application instance comprises a document processing application instance. (See Branton paragraph 31-35, 68 where a document file contains a UserGUID (user globally unique identifier) and FileGUID (file globally unique identifier) where user-file pairings that incorporate both the UserGUID (identifying the input processing unit) and the File GUID (identifying the application instance of a document) are used for tracking actions performed by a user on a particular file.)  

 	Consider claim 4, where Branton discloses the method of claim 3, wherein the one or more commands are to control the presentation and/or editing of an electronic document operated in the document processing application instance. (See Branton paragraph 31-35, 68 where the cloud uses the FileGUID in order for the user to perform edits on those files.)  

 	Consider claim 5, where Branton discloses the method of claim 1, further comprising: receiving, from the application instance, a request for identification information of the application instance; (See Branton paragraphs 40, 31-35 where an application can request metadata from the server) generating, in response to the request, the identification information of the application instance; (See Branton paragraphs 31-35, where a paired UserGUID and FileGUID identifier would be created to track the edit to a particular document file, forming the metadata) and sending, to the application instance, the generated identification information. (See Branton paragraphs 40, 31-35, where the metadata can be retrieved and used by the application, thus the server has sent the metadata)

 	Consider claim 7, where Branton discloses the method of claim 5, further comprising: receiving, from the input processing unit, a pairing request for pairing the application instance with the input processing unit; binding, in response to the pairing request, the application instance and the input processing unit; and storing the result of the binding as the pairing information, (See Branton paragraph 31-35, 68 where a document file contains a UserGUID (user globally unique identifier) and FileGUID (file globally unique identifier) where user-file pairings that incorporate both the UserGUID (identifying the input processing unit) and the File GUID (identifying the application instance) are used for tracking actions performed by a user on a particular file.)  

 	Consider claim 8, where Branton discloses the method of claim 7, wherein the pairing request contains the identification information of the application instance obtained by the input processing unit and identification information of the input processing unit. (See Branton paragraph 31-35, 68 where a document file contains a UserGUID (user globally unique identifier) and FileGUID (file globally unique identifier) where user-file pairings that incorporate both the UserGUID (identifying the input processing unit) and the File GUID (identifying the application instance) are used for tracking actions performed by a user on a particular file.)  

 	Consider claim 9, where Branton discloses the method of claim 1, wherein the application instance is a web application instance. (See Branton paragraph 31-35, 68 where these requests are processed by a server located in the cloud, thus a web application.)  

 	Consider claim 12, where Branton discloses a method comprising: receiving command information; (See Branton paragraph 40, 48 where a server has a functional module that receives and then processes application API calls (commands for operations of an application instance) from user clients to perform functions such as storing and retrieving data, providing file services, document suggestion, authentication, security etc…)  generating, based on the command information, one or more commands for performing one or more operations of an application instance; (See Branton paragraph 31-35, 68 where a document file contains a UserGUID (user globally unique identifier) and FileGUID (file globally unique identifier) where user-file pairings that incorporate both the UserGUID and the File GUID are used for tracking actions performed by a user on a particular file)  and executing the generated one or more commands. (See Branton paragraph 31-35, 68 where the cloud uses the FileGUID in order for the user to perform edits on those files.)  

 	Consider claim 13, where Branton discloses the method of claim 12, further comprising: sending a request for identification information of the application instance; (See Brandon paragraph 66 where a user can request information regarding useful suggestions for particular documents) receiving the identification information of the application instance; (See Brandon paragraphs 65-68 where the server receives identification of particular documents (e.g. a top-ten list)) and outputting the identification information of the application instance. (See Brandon paragraphs 65-68 where the server forwards the results of the query back to the user)

 	Consider claim 15, where Branton discloses the method of claim 13, wherein the outputted identification information is to be obtained by an input processing unit and used for pairing up with the input processing unit. (See Branton paragraph 31-35, 68 where a document file contains a UserGUID (user globally unique identifier) and FileGUID (file globally unique identifier) where user-file pairings that incorporate both the UserGUID and the File GUID are used for tracking actions performed by a user on a particular file)   

 	Consider claim 16, where Branton discloses the method of claim 15, wherein the command information is generated by the input processing unit. (See Branton paragraph 40, 48 where a server has a functional module that receives and then processes application API calls (commands for operations of an application instance) from user clients to perform functions such as storing and retrieving data, providing file services, document suggestion, authentication, security etc…)  

	Consider claim 18, where Branton discloses the method of claim 12, wherein the application instance is a document processing application instance, and wherein the one or more commands are to control the presentation and/or editing of an electronic document operated in the document processing application instance. (See Branton paragraph 40, 48 where a server has a functional module that receives and then processes application API calls (commands for operations of an application instance) from user clients to perform functions such as storing and retrieving data, providing file services, document suggestion, authentication, security etc…)  

 	Consider claim 19, where Branton discloses an apparatus comprising: a receiving module configured to receive command information; (See Branton paragraph 40, 48 where a server has a functional module that receives and then processes application API calls (commands for operations of an application instance) from user clients to perform functions such as storing and retrieving data, providing file services, document suggestion, authentication, security etc…)   a generating module configured to generate, based on the command information, one or more commands for performing one or more operations of an application instance; (See Branton paragraph 31-35, 68 where a document file contains a UserGUID (user globally unique identifier) and FileGUID (file globally unique identifier) where user-file pairings that incorporate both the UserGUID and the File GUID are used for tracking actions performed by a user on a particular file)    and an executing module configured to execute the generated one or more commands. (See Branton paragraph 31-35, 68 where the cloud uses the FileGUID in order for the user to perform edits on those files.)  

 	Consider claim 20, where Branton discloses the apparatus of claim 19, further comprising: a sending module configured to send a request for identification information of the application instance, (See Branton paragraphs 40, 31-35 where an application can request metadata from the server) wherein the receiving module is further configured to receive the identification information of the application instance, (See Branton paragraphs 31-35, where a paired UserGUID and FileGUID identifier would be created to track the edit to a particular document file, forming the metadata) and wherein the apparatus further comprises an outputting module configured to output the identification information of the application instance. (See Branton paragraphs 40, 31-35, where the metadata can be retrieved and used by the application, thus the server has sent the metadata)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 10, 11, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Branton as applied to claim 1 above, in further view of Fischer et al. (US2013/0036117)

 	Consider claim 6, where Branton discloses the method of claim 5, using a UserGUID however Branton does not explicitly teach wherein the identification information of the application instance comprises an authentication token. However, in the same field of endeavor of providing client access to server systems Fischer teaches wherein the identification information of the application instance comprises an authentication token. (See Fischer paragraph 313 where an authentication token can be used to provide specific service functionality) Therefore, it would have been obvious for one of ordinary skill in the art to modify Branton by wrapping the UserGUID of Branton with an authentication token as taught by Fischer. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of providing a more secure system to the end user.

 	Consider claim 10, where Branton teaches the method of claim 1, however Branton does not explicitly teach wherein the one or more commands are in correspondence with one or more of: a voice input, a gesture input, an eye movement input, or a brain wave input. However in the same field of endeavor of providing client access to server systems Fischer teaches wherein the one or more commands are in correspondence with one or more of: a voice input, a gesture input, an eye movement input, or a brain wave input. (See Fischer paragraphs 143-147, 149-150 where a facial recognition, voice recognition are used for semantic discovery to translate those user provided inputs into extractable computer interpretable data to be processed into a query)  Therefore, it would have been obvious for one of ordinary skill in the art to modify Branton incorporating various input methods as taught by Fischer. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of providing additional input methodologies to provide a more comprehensive user experience. 

 	Consider claim 11, where Branton in view of Fischer teaches the method of claim 10, further comprising: recognizing, through the input processing unit, the voice input as plain text; translating, through the input processing unit, the plain text into command information; and generating, through the input processing unit, the one or more commands based on the command information. (See Fischer paragraphs 143-147, 149-150 where a facial recognition, voice recognition are used for semantic discovery to translate those user provided inputs into extractable computer interpretable data to be processed into a query, which includes the user of literals (a.k.a plain text))   Therefore, it would have been obvious for one of ordinary skill in the art to modify Branton incorporating various input methods as taught by Fischer. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of providing additional input methodologies to provide a more comprehensive user experience.

 	Consider claim 14, where Branton teaches the method of claim 13, using a UserGUID however Branton does not explicitly teach wherein the identification information of the application instance comprises an authentication token. However, in the same field of endeavor of providing client access to server systems Fischer teaches wherein the identification information of the application instance comprises an authentication token. (See Fischer paragraph 313 where an authentication token can be used to provide specific service functionality) Therefore, it would have been obvious for one of ordinary skill in the art to modify Branton by wrapping the UserGUID of Branton with an authentication token as taught by Fischer. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of providing a more secure system to the end user.

 	Consider claim 17, where Branton discloses the method of claim 16, however Branton does not explicitly teach wherein the one or more commands are in correspondence with one or more of: a voice input, a gesture input, an eye movement input, or a brain wave input. However in the same field of endeavor of providing client access to server systems Fischer teaches wherein the one or more commands are in correspondence with one or more of: a voice input, a gesture input, an eye movement input, or a brain wave input. (See Fischer paragraphs 143-147, 149-150 where a facial recognition, voice recognition are used for semantic discovery to translate those user provided inputs into extractable computer interpretable data to be processed into a query)  Therefore, it would have been obvious for one of ordinary skill in the art to modify Branton incorporating various input methods as taught by Fischer. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of providing additional input methodologies to provide a more comprehensive user experience.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809.  The examiner can normally be reached on 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 27667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624